Case 1:19-cv-00660-MKB-SMG Document 40 Filed 03/24/20 Page 1 of 1 PageID #: 591




                                                         DIRECT DIAL 212.763.0889
                                                         DIRECT EMAIL shecker@kaplanhecker.com




                                                            March 24, 2020




 BY ECF

 The Honorable Margo K. Brodie
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

        Re:    Federal Defenders of New York v. Federal Bureau of Prisons, No. 19 Civ. 660
               (E.D.N.Y.)

 Dear Judge Brodie:

         We write on behalf of Plaintiff Federal Defenders of New York, Inc. in the above-
 referenced action. We have no objection to the Court’s proposed order, which matches what the
 parties and the Court already discussed at today’s conference and appropriately responds to the
 exigencies of the situation that mediation is intended to address.

        We reserve all rights to respond to any objections that Defendants might make in their own
 response to the Court’s proposed order.


                                                            Respectfully submitted,


                                                            ____________________
                                                            Sean Hecker


 cc:    Counsel of Record (by ECF)
